department of the treasury washington d c tax_exempt_and_government_entities_division ull kkkkk kkk kk rk kkk kkk kaka k kkk kkk kkk kk kk set lp ka-t2 kkk kkk kkk kkk kkk kkk attn kkk kk kk kkk ak kkk kkk kaka k kkk kkk kkk kkk kk legend state a plan x university b board c statute oq statute r statute sdollar_figure statute t statute u statute w resolution r group b employees plan y - oe kk kk kk ok ok kk ke kk ok kk kk ko kok kk kak kk kkk kkk kk kr kk kk rk kk kk kk kk kk kk kk kok ok kk ok kk kk kk kk kk ok or ok kk ok kk kk kr kk ok kk ok ok rk ok kkk dk ok ke kk kk kk ok ok kk ok keak ak kkk ak kk kk kak kkk kkk kkk kkk kaka ka karr kkk kkk plan l i kkkkk kkk kkk kkk kk kak kr kkk kkk kkk kkk kkk dear kkk kkk kk kk kkk ks a request for a private letter revised by letter dated january in response to and supplemented by letters dated july this letter is ruling dated may date submitted on your behalf by your authorized representative concerning whether plan x plan under sec_414 code and the federal_income_tax treatment of certain contributions to plan x under sec_414 of the internal_revenue_code march a governmental the and june of the code date is the following facts and representations have been submitted university b was created as the state a agricultural and mechanical college by an act of the legislature of state a the statutory provisions governing the statute r of the university b provides public educational administration of university b are codified at operation and statute q of the state a revised code state a revised code describes the general powers of state a universities services within state a section dollar_figure of statute q provides that the leading object of university b shall be without excluding other scientific and classical studies and including military tactics to teach such branches of learning as are related to agriculture and mechanical arts statute r provides that a state university means a public institution_of_higher_education which is corporate state a university of higher education by state a statutes is specifically designated as a body politic and university b a a board_of eleven section dollar_figure of statute q provides that the government of university b shall be vested in board c trustees who shall be appointed by the governor of state a with the advice and consent of the state a senate two of the eleven trustees shall be students at university b student members of board c have no voting power on the board except for the terms of the student members terms of office for board c members shall be nine years section dollar_figure of statute q provides that board c shall elect the compensation of and remove the president and such number of professors teachers and other employees of university b regulate the course of instruction and prescribe the extent and character of experiments to be made at university b statute r provides that the board_of trustees such as board c support thereof shall have full power and authority on all matters relative to the administration of such university further section dollar_figure of statute q specifically provides of any university which receives any state funds in board c shall also fix and as are necessary the fix kkekkkkkekkke kkk kkk keke that board c may adopt bylaws rules and regulations for the government of university b section dollar_figure of statute q provides that in its annual report board c shall state the condition of university b the amounts of receipts and disbursements and for what the disbursements were made teachers and other employees and the position and compensation of each departments and classes and the course of instruction pursued in each year the interior and the secretary of agriculture of the united_states government an estimate of the expenses for the ensuing the annual report is filed with the secretary of the number of students in the several the number of professors officers etc section dollar_figure of statute q provides that board c shall have general supervision of all lands buildings and other_property belonging to university b expenses therefore but shall not contract debt not previously authorized by the state a general assembly section dollar_figure provides that the title for all lands for use by university b shall be made in fee simple to state a and that no title shall be taken by state a for use of university b until the attorney_general for state a is satisfied that it is free from all defects and encumbrance and the control of all section dollar_figure of statute q provides that the state a attorney_general shall be the legal adviser of board c and shall institute and prosecute all suits in its behalf statute r also provides that the state a attorney_general shall be the attorney for each state a college and university and shall provide legal advice in all matters relating’ to its powers and duties in addition to the members appointed section dollar_figure of statute s creates the state a board_of regents that has oversight authority of all state a the governor of state a with the advice and universities consent of the state a senate appoints the nine members of the board_of regents by the governor of state a committee of the state a senate and the chairman of the education committee of the state a house of representatives shall be non-voting ex officio members of the board duties of the board_of regents include the study of state policy in the field of higher education and formulation of master_plan of higher education for state a the board_of regents also reviews appropriation requests of the public community colleges and the state colleges and universities and submits to the office of budget and management and the chairpersons of the finance committees of the house of the chairman of the education the a kekkk kkk kkkkk kk kkk kk representatives and senate its recommendations in regard to the biennial higher education appropriations for the state including appropriations for individual state colleges and universities and public community colleges section dollar_figure of statute s describes the restrictions on state colleges and universities and outlines their cooperation with the board_of regents provides in general that university b of higher education that receives state assistance shall submit to the state a board_of regents such accounting of the expenditure of state funds at such time and in such manner as the board_of regents prescribes board_of regents must approve all new branches or academic centers and new degree programs offered by university b university b must get the approval of the board_of regents before it can acquire property by eminent_domain section dollar_figure an institution further the as section dollar_figure of statute r provides that each state university or college within thirty days after the end of each calendar_quarter submit a report to the board_of regents the state a director of budget and management the legislative budget office of the legislative service commission and the chairpersons and ranking minority members of the finance committees of the house of representatives and the senate of state a also requires that each state university and college prepare at the end of each fiscal_year a statement consistent with audit requirements prescribed by the auditor of the state and submit the financial statement to the auditor of the state within four months after the end of the fiscal_year statute t provides that the auditor of state a shall audit all public offices of state a by the laws of state a and is within the definition of public_office and is therefore subject_to audit by the state a auditor delegates the audit of university b public accounts statements must be submitted to the state a auditor within four months after the end of the fiscal_year the state a auditor however generally an annual basis audited financial university b was established a firm of certified section dollar_figure on to a section dollar_figure of statute s provides that colleges universities and other institutions of higher education which receive state assistance but are not supported primarily by the state shall submit to the state a board_of regents such accounting of the expenditure of state funds at such time and in such form as the board prescribes pursuant to section dollar_figure no institution_of_higher_education shall establish a new branch or academic center or offer a new fai a a i ee degree or establish a new degree program without the approval of the board the financial statements of university b you represent that university b receives dollar_figure percent of total operating and non-operating revenue from federal and state a funds become part of state a’s financial statements all appropriations of state a funds for university b the state a board_of regents state a legislature appropriates a certain amount of funding for both continuing operation and capital projects for all state a universities based on the request made by the board_of regents in each state budget the go through subsection a provides a list statute u provides for the classification of state a employees as classified or unclassified for purposes of the state a civil service rules of positions that are treated as unclassified service included in that subsection are certain employees of colleges and universities you represent that university b also has employees in both the classified and unclassified civil service categories and all such employees are considered by state a to group b employees are entitled to accrue sick leave in accordance with the terms of statute u be state employees additionally that an statute w provides in part an alternative to participating in statute w was added to the state a revised code by the state a legislature alternative retirement program is established for the purpose of providing to academic or administrative employees of a state a public institution_of_higher_education the opportunity of participating in plan as retirement_system trustees of each public institution_of_higher_education the authority to establish an alternative retirement_system statute w further provides that the employer is the sponsor of each alternative retirement_plan offered under this chapter this program to academic or administrative employees electing to participate shall be that provides retirement and death_benefits through investment options each alternative retirement_plan offered under statute w delegates to the board_of a defined_contribution_plan an alternative retirement a state a statute w contains the relevant guidelines for the operation and administration of alternative retirement plans offered by public institutions of higher education in state a and specifies the participation rules with respect to participating in state a public institution_of_higher_education an alternative retirement_plan offered by a for kakkkkakk kkk kkk kk kk kkk a statute w also provides that an an alternative retirement_plan that is an eligible_employee does not make an election example if to participate in established by a public institution_of_higher_education for its employees within an election_period that employee is deemed to have elected to participate in the state a sponsored retirement_plan that is applicable to that employee’s position election once made makes an election to participate in retirement_plan shall be barred from claiming or purchasing service_credit under any other state a retirement_system for the period of that person’s employment during which the election is employment at one state a public institution_of_higher_education and is subsequently employed by another state a public institution_of_higher_education in which an alternative retirement_plan is available for under statute w division the person may make another election under this is irrevocable and that an employee who an employee terminates in effect and that if an alternative a position for is a public institution_of_higher_education in an employer that is eligible to establish an university b state a and is alternative retirement_plan for its group b employees in accordance with the terms of statute w acknowledged its desire to implement and establish plan x an alternative retirement_plan for its group b employees in resolution r providing for annual employee and employer contributions you represent that plan x meets the qualification requirements of code sec_401 a non-trusteed annuity plan university b plan xk is in accordance with statute w to and provides resolution r provides the authorization for university b establish plan x in general that university b will contribute to the provider selected by a group b employee an amount equal to the amount which university b would have contributed to the respective state a retirement_system in which the group b employee would participate less the amount specified in section dollar_figure of statute w resolution r further provides that the amounts withheld through payroll deduction from the salary of designated as being picked-up and paid_by university b employer contributions under code sec_414 resolution r was certified as from the minutes of board c a true and accurate excerpt a board c meeting held on february resolution r was signed by the assistant secretary of a group b employee participating in plan x are as sec_3_1 of plan x provides that all eligible group b employees employed as of the date university b establishes pee enn b rhee ree h ees as an or of plan x's shall have a period of one the establishment date an eligible group b employee whose one hundred twenty days after april shall have a period of ninety from the plan x hundred twenty days from such date in which to elect to group b employees who make such participate in plan x election shall participate in plan x establishment date employment commences after the establishment date existing employee who becomes an eligible group b employee after the establishment date days date upon which the eligible group b employee first is credited with an hour_of_service or for an existing employee the date upon which the employee becomes an eligible group b employee in which to elect to participate in plan x effective on the group b employee's employment_commencement and shall be irrevocable at the end of the ninety-day date period for group b employees commencing employment prior to and shall be irrevocable when made for group date b employees commencing employment on for an existing employee who become an eligible group b employee due to employment_commencement date and the date upon which the employee is first credited with an hour_of_service shall mean the date upon which the employee becomes an eligible group b employee group b employees shall remain in plan x as long as they are employees of university b for a new employee such election shall be a change in position references to or after date a non- the non-elective to deduct from such group b sec_4 of plan x provides that a group b employee who meets the eligibility requirements shall be deemed to have authorized university b employee's compensation prior to its payment a certain percentage of such employee's compensation as elective contribution to plan x contribution_percentage shall equal the percentage of the group b employee's compensation which but for the election to participate in plan x would have otherwise been contributed to the state a retirement_system plan x y the non-elective contribution shall not be less than three percent the non-elective contribution shall be picked up by as provided for in code sec_414 university b that the group b employee shall not have the option to receive this picked up contribution directly and such contributions shall be paid_by university b directly to the respective provider selected by the group b employee that applies to the employee's position provided that sec_4 further provides that the amount of and or plan you represent that all group b employees of university b must participate in plan x or one of state a's defined benefit plans the state a defined benefit plans are plan y ecseeteetvanvenvens plan y provides that each employer such as university b's faculty employees are covered by and plan z plan y university b shall annually contribute a certain percentage of each member's earnable compensation to plan y which shall be known as the employer_contribution provides that each group b employee shall contribute eight percent of his earned compensation to the plan further provides that an employer such as university b may pick up such employee contributions all faculty members of university b are participants in plan y unless they make an election to participate in plan x plan y also plan y plan z provides that each public employee who is university b's group b employees not participating in plan y participate in plan z unless they elect to participate in plan x a contributor to plan shall contribute eight percent of the contributor's earnable salary to plan z such contributions are picked up under code sec_414 you represent that you further represent that a group b employee's retirement contribution remains the same whether he participate in plan x or plan z that the percentage contributed by the employee who elects to participate in by its employer shall be the percentage the employee would have otherwise been required to contribute to the state a’ retirement_system plan y or plan z employee's position an alternative retirement_plan established statute w provides that applies to the or she elects to plan y based on the aforementioned facts and representations you have requested the following rulings plan x forms a state retirement_system within the meaning of sec_3121 f of the code that employees of university b are qualified participants in plan x and will not be considered engage in employment for fica purposes wages paid to those employees will not be subject_to the oasdi portion of the fica tax thus that plan x meaning of sec_414 is a governmental_plan within the of the code amounts picked up by university b group b employees participating in plan x shall not be considered to be included in such employees’ gross_income for income_tax purposes of behalf of the for io a io fa i or ka ke until the time that the picked-up contributions are distributed amounts picked up by university b although designated as employee contributions shall be treated as employer contributions for purposes of federal income_taxation amounts picked up by university b will be treated as employer contributions and thus excepted from wages under sec_3401 a purposes of federal_income_tax withholding of the code for ruling requests number one and two are being handles by another office of the internal_revenue_service in letter_ruling a separate sec_414 of the code provides that a governmental_plan means a plan established and maintained for its employees by the government of the united_states by the government of any state or political_subdivision thereof or by any agency_or_instrumentality of any of the foregoing one of provides that a plan revrul_89_49 c b will not be considered a governmental_plan merely because the sponsoring_organization has a relationship with a governmental_unit or some quasi-governmental power the most important factors to be considered in determining whether an organization is an agency_or_instrumentality of the united_states or any state or political_subdivision is the degree of control that the federal or state government has over the organization’s everyday operations factors include creating the organization organization trustees or operating board are selected and the applicable governmental_unit considers the employees of the organization to be employees of the applicable governmental_unit considered in determining whether an organization is agency_or_instrumentality of satisfaction of one or all of the factors is not necessarily determinative whether there is specific_legislation the manner in which the organization’s although all of the above factors are the source of funds for the a government the mere whether other an with respect to the first factor of rev university b was created by state a on procedures are codified code statute w which authorized the establishment of university b's operating at plan x was established by university b pursuant to an act of the legislature of statute q of the state a revised rul an toss ssseeee ee alternative retirement_plan by state institutions of higher education as retirement_system creating university b and authorizing the establishment of plan x by university b an alternative to participating in thus there is specific_legislation a state a rul with respect to the second factor of rev university b receives more than percent of its operating and non-operating revenues from state a and federal funds this amount includes federal and state a grants and contracts state a share of instruction and line-item appropriations and state a capital appropriations does not receive specific funding from state a does however benefit indirectly from university b's direct appropriations from state a that is funded with contributions made by university b and group b employee contributions that are picked up by university b under sec_414 a contributory plan of the code plan x plan x plan x is rul state a the governor of the government of is vested in board c and regulations for the government of pursuant to section dollar_figure of statute q with respect to the third factor of rev exercises considerable control_over university b through board c and the state a board_of regents state a with the advice and consent of the state a senate appoints the members of board c section dollar_figure of university b statute q specifically provides that board c may adopt bylaws rules university b fix the compensation of and remove the board c may elect president and other professors teachers and employees of university b of instruction at university b board c the general supervision of the land buildings and other_property belonging to university b and controls all expenses therefore board c may not contract for debt not authorized by the state a general assembly used by university b university b does have the power of eminent_domain but must get the board_of regents’ prior approval before it can acquire property by eminent_domain state a shall institute and prosecute all suits in its behalf and shall provide legal advice in all matters relating to its powers and duties board c also fixes and regulates the course is responsible for is the legal adviser and attorney of board c and is held in fee simple by state a the attorney_general of the title for all lands the governor of state a with the advice and consent of the state a senate also appoints the state a board_of regents the board_of regents has oversight authority over university b quarterly and annual fiscal reports with the board_of section dollar_figure of statute r requires that board c file for i i ka kk il the board_of regents reviews appropriation regents requests submitted by university b and submits recommendations with regard to appropriations to the office of budget and management and the finance committees of the house of representatives and senate of state a the board_of regents formulates a master_plan for higher education in state a and no institution of higher learning may establish a new branch or academic center or offer a new degree or establish a new degree program with the approval of the board_of regents university b must submit a quarterly report to the board_of regents and other state a officials subject_to audit by the state a auditor financial statement is submitted to the state a auditor within four months after the end of the fiscal_year is the audited university b with respect to the fourth factor of rev section dollar_figure of statute u provides that employees of colleges and universities are employees for purposes of the state a civil service rules statute u which establishes rules for sick leave for employees of state a specifically includes employees of any state college or university group b employees of university b thus state a considers the to be state employees further section dollar_figure of rul in view of the foregoing we conclude that university b an agency_or_instrumentality of state a since plan x is is a plan established and maintained by university b for its employees with respect to ruling_request three we conclude that plan x is sec_414 a governmental_plan within the meaning of of the code of the code provides that contributions sec_414 otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to described in code sec_403 established by a state government or picked up by the employing unit a political_subdivision thereof and are a plan described in sec_401 a plan or the federal_income_tax treatment to be accorded contributions that are picked up by the employer within the meaning of sec_414 revrul_77_462 ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan concluded that the school district’s picked-up contributions of the code is specified in in that revenue revrul_77_462 1977_2_cb_358 fo a a i a i ka ok kk to the plan are excluded from the employees’ gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of sec_3401 contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees’ salaries with respect to such picked-up contributions a a of the code the school district’s c b the issue of whether contributions have been picked up by an employer within the meaning of sec_414 of the code is addressed in revrul_81_35 c b revrul_81_36 rulings established that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan the employee must not be given the option these revenue and 1987_1_cb_136 provides that in revrul_87_10 order to satisfy revenue rulings and the required specification of designated employee contributions must be completed before the period to which such contributions relate current gross_income designated employee contributions to qualified_plan that relate to compensation earned for services prior to the date of the last governmental action necessary to effect the pick up thus employees may not exclude from a resolution r and sec_4 of plan x satisfy the criteria set forth in revrul_81_35 and revrul_81_36 resolution r specifically provides that the amounts withheld through payroll deduction from the salary of the group b employee are designated as being picked up and paid_by university b plan x specifically provides that the group b employee does not have the option to receive this picked up contribution directly and such contributions shall be paid_by university b directly to the respective investment provider selected by the group b employee as employer contributions and sec_4 of we conclude that the amounts picked up by university b accordingly with respect to rulings number four six on behalf of the group b employees participating in plan x pursuant to resolution r and sec_4 of plan x shall not be included in the group b employees’ gross_income for income_tax purposes until the time that the picked-up five and estesvanveveneasens ' these amounts will be to the extent they represent contributions are distributed included in the gross_income of the group b employees -or their beneficiaries in the year in which they are distributed from plan x amounts contributed by university b amounts picked-up by university b pursuant to resolution r and sec_4 of plan x although designated as employee contributions shall be treated as employer contributions for purposes of federal income_taxation finally because we have determined that the picked-up amounts are to be treated as employer contributions such amounts are excepted from wages as defined in sec_3401 a federal_income_tax withholding purposes in addition no part of the amounts picked up by university b will constitute wages for federal_income_tax withholding purposes in the taxable_year in which they are contributed to plan x furthermore the of the code for for purposes of the application of sec_414 code is immaterial whether the employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both it of the these rulings apply only if the effective date for the commencement of any pick up later of the date resolution r board c into effect by university b is not any earlier than the is signed and adopted by on behalf of university b or the date plan x is put this ruling is based on the assumption that plan x will meet the requirements for qualification under code sec_401 a and code sec_403 distributions at time of the contributions and this ruling is also based on the condition that a group b employee who makes a one-time affirmative irrevocable election to participate in plan x within university b’s prescribed election_period may not subsequently alter or amend this election to participate in plan x this ruling is also based on the condition that a group b employee who fails to make an affirmative irrevocable election to participate in plan x during university b’s prescribed election_period is deemed to have elected to participate in the state a retirement_system plan y applies to that employee’s position to not participate in plan x irrevocable election for such group b employee and purposes of this ruling and the conclusions reached in this ruling under code sec_414 may not be subsequently is treated as the one-time for or plan z this deemed_election that altered or amended kkk kkk kkk kkk kk kk kkk no opinion is expressed as of the transaction described above under any other provision of the code to the whether the pick up arrangements of plan y and plan as they apply to university b and its group b employees meet the requirements of code sec_414 further this ruling expresses no opinion as to the federal tax consequences no opinion is expressed as question are subject_to tax under the federal_insurance_contributions_act the amounts in question are paid pursuant to reduction agreement within the meaning of sec_3121 no opinion is expressed as to whether the amounts in v b of the code a salary to whether this ruling is based on resolution r that was submitted with your correspondence dated july adopted by university b pursuant to resolution r and plan x as this letter_ruling is directed only to the taxpayer that requested it it may not be used or cited by others as precedent sec_6110 of the code provides that a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office if you have any questions about this ruling please contact kkkkkkkkkakkakakkakkeakor t rprra t sincerely yours ‘ eigned joyce b floyd joyce e employee_plans technical group floyd manager enclosures deleted copy of this letter form_437
